IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-40449
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

ENRIQUE ORTEGA-ALFERES, also known as Daniel Villalobos-Alferes

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 2:07-CR-687-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Enrique Ortega-Alferes (Ortega) appeals his guilty
plea conviction and sentence for being found in the United States unlawfully
after a prior deportation. See 8 U.S.C. § 1326. The district court applied the
16-level enhancement in U.S.S.G. § 2L1.2(b)(1)(A)(ii) and sentenced Ortega to
37 months of imprisonment.
       Ortega claims that the district court committed reversible error because,
before accepting his guilty plea, it failed to warn him that deportation was a

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40449

possible consequence of conviction. He also contends that the district court erred
by imposing his enhancement based on the court’s determination that his prior
Texas state conviction for robbery by threats qualified as a crime of violence.
      The possibility of deportation is a collateral consequence of a guilty plea.
United States v. Santos-Sanchez, 548 F.3d 327, 336 (5th Cir. 2008). A defendant
need not be told of his guilty plea’s collateral consequences in order that the plea
may be deemed voluntary and intelligent. Id. Consequently, there is no merit
to Ortega’s claim that the district court erred by failing to warn him of the
possibility of deportation before accepting his guilty plea.
      Robbery is an enumerated crime of violence under § 2L1.2, comment. (n.
1(B)(iii)). In United States v. Santiesteban-Hernandez, 469 F.3d 376, 378-82 (5th
Cir. 2006), we held that the definition of robbery by threats under T EX. P ENAL
C ODE A NN. § 29.02 substantially corresponds to the generic, contemporary
meaning of robbery and thus qualifies as an enumerated offense under § 2L1.2.
Accordingly, there is no merit to Ortega’s assertion that the district court erred
in applying the 16-level enhancement under § 2L1.2 based on his prior robbery
conviction.
      AFFIRMED.




                                         2